SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [ X ] Filed by a Party other than the Registrant [] Check the appropriate box: [] Preliminary Proxy Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ X ] Definitive Proxy Statement [] Definitive Additional Materials [] Soliciting Material Pursuant to Sec. 240.14a-11(c) or Sec. 240.14a-12 FIRSTHAND FUNDS (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than Registrant) Payment of Filing Fee (Check the appropriate box): [ X ] No fee required. [] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1. Title of each class of securities to which transactions applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identity the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 6. Amount Previously Paid: 7. Form, Schedule or Registration Statement No.: 8. Filing Party: 9. Date Filed: 1 Firsthand Funds 469 El Camino Real, Suite 227 Santa Clara, CA 95050 August 17, 2009 Dear Firsthand Funds Shareholder: The enclosed Proxy Statement contains important information about a proposal we recommend be effected for each mutual fund (each, a “Fund”) of Firsthand Funds (the “Trust”) at a special meeting of shareholders to be held on November 9, 2009. As described in the attached Notice and Proxy Statement, Shareholders of each Fund are being asked to: •APPROVE AN INVESTMENT ADVISORY AGREEMENT WITH THE FUND’S NEW INVESTMENT ADVISER: SIVEST GROUP, INC. The Board of Trustees, at a meeting held on July 30, 2009, approved SiVest Group, Inc. (“SiVest” or the “New Adviser”) as the new investment adviser to each Fund, effective August 3, 2009.This new arrangement, which must be approved by the shareholders before December 31, 2009, would provide continuity of portfolio management and fee savings to each Fund’s shareholders. SiVest has agreed to pay the expenses of the special meeting of shareholders and the related proxy solicitation. The Trustees voted unanimously to approve these recommendations.The Board believes these recommendations are in the best interests of each Fund and their shareholders.The Trustees recommend that you vote in favor of the proposal in the Proxy Statement. The Proxy Statement describes the voting process for shareholders.We ask you to read the Proxy Statement carefully and vote in favor of the approval of the proposal.Please return your proxy as soon as possible. Sincerely, Kevin Landis President and Chairman of the Board of Firsthand Funds This material must be accompanied or preceded by a prospectus. Please read it carefully before investing or sending money. Equity investing involves risks, including the potential loss of the principal amount invested. Firsthand Funds are subject to greater risk than more diversified funds. Firsthand Funds are distributed by ALPS Distributors, Inc. FHF000467, exp. 3/31/10. 2 FIRSTHAND FUNDS 469 El Camino Real, Suite 227 Santa Clara, CA 95050 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS
